    Case: 1:18-cv-03447 Document #: 105 Filed: 10/04/19 Page 1 of 2 PageID #:1190




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JPMORGAN CHASE BANK, N.A. et al,                         )
                                                         )
                                    Plaintiffs,          )
                                                         )       Case No. 18-cv-03447
         v.                                              )
                                                         )       Hon. Andrea R. Wood
BERNARD S. BLACK, et al,                                 )
                                                         )
                                    Defendants.          )

                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that on October 8, 2019 at 9:00 a.m., before Honorable Andrea
R. Wood, or any judge sitting in her stead in Room 1925 of the Dirksen Federal Courthouse, 219
S. Dearborn, Chicago, IL 60604, and shall then and there present Defendants and Counter-
Plaintiffs Bernard S. Black and Samuel Black's Emergency Motion for Injunctive Relief, a copy
of which is hereby served upon you.


                                                  BERNARD S. BLACK, individually and as
                                                  Trustee of the 2013 Trust, the SNT and the
                                                  Issue Trust, and SAMUEL BLACK, as
                                                  Trustee of the 2013 Trust, the SNT and the
                                                  Issue Trust


                                                  By: /s/Brad S. Grayson
                                                      One of Their Attorneys



Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Samantha E. Weissbluth (ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847) 562-1400 (Tel.)
(847) 562-1422 (Fax)
bfeder@straussmalk.com
bgrayson@straussmalk.com



{5094/00005/00646481.DOCX/ }
    Case: 1:18-cv-03447 Document #: 105 Filed: 10/04/19 Page 2 of 2 PageID #:1190




                               CERTIFICATE OF SERVICE
        I, Brad S. Grayson, an attorney, hereby certify that on October 4, 2019, I filed the
foregoing document electronically, via Electronic Case Filing (ECF), which shall send notice to
all counsel of record.




                                                   By: /s/Brad S. Grayson




Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Samantha E. Weissbluth (ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847) 562-1400 (Tel.)
(847) 562-1422 (Fax)
bfeder@straussmalk.com
bgrayson@straussmalk.com




{5094/00005/00646481.DOCX/ }
